Title: From Benjamin Franklin to John Bondfield, 5 April 1779
From: Franklin, Benjamin
To: Bondfield, John


Sir
Passy April 5 1779
I received your favours of the 18 & 27 past and have honoured the Draft you mention.
Capt. Jones has not yet apply’d to me for the Cannon you are providing. If he is willing to give for them what they cost, I believe I shall consent to his having them. I will consider about those you tell me are to be sold at Ferrol: Do you know why they were not received for the King’s Use? I am glad to hear of the 60 Prisoners on Parole. There is no News here but what you will see in the Papers. I have the Honor to be &c
M. Bondfield.
